Detailed Action
1. This Office Action is submitted in response to the Application filed 5-28-2020, wherein claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
 Claim 1 reads as follows; “A charged-particle beam apparatus comprising: a charged-particle source configured to generate a primary charged-particle beam along a primary optical axis; a first aperture array comprising a first plurality of apertures configured to generate a plurality ofprimary beamlets from the primary charged-particle beam; a condenser lens comprising a plane adjustable along the primary optical axis; and a second aperture array comprising a second plurality of apertures configured to generate a plurality of probing beamlets, wherein each of the plurality of probing beamlets comprises a portion of charged particles of a corresponding primary beamlet, and wherein the portion of the charged particles is determined based on at least a position of the plane of the condenser lens and characteristics of the second aperture array.”
	The applicant’s published specification describes the claimed apparatus at [0063], stating that, in some embodiments of the present disclosure, a multibeam apparatus may include a first aperture array comprising a plurality of sets of apertures configured to form a plurality of 

    PNG
    media_image1.png
    844
    582
    media_image1.png
    Greyscale

		The applicant’s published application also describes the claimed apparatus with respect to Figure 3 above, at [0085}, which states as follows; “ multi-beam apparatus 300 may comprise an electron source 101, a pre-beamlet forming aperture mechanism 172, a condenser lens 110, an objective lens 131, and a source conversion unit 120 comprising a beam limiting aperture array 121 and an image-forming element array 122. In some embodiments, electron source 101 may be 
A thorough search of the applicant’s published specification has produced no additional description of a first aperture array used with a second aperture array other than the pre-beamlet forming aperture mechanism 172 that, is used with the beam limiting array 121, which is only contained in source conversion unit 120, as described above with respect to Figure 3 at [0085]. 
		Thus the applicant’s published specification above is the only description of the use of first and second aperture arrays 172 and 121 together in order to generate a plurality of probing beamlets, wherein the only second aperture array is located in source conversion unit 120.
		In other words, without the source conversion unit, a plurality of probing beamlets cannot be generated by the first and second aperture arrays, as claimed, yet the claims do not include the source conversion unit.
  As a result, the examiner concludes that, claim 1 is missing a structural cooperative relationship that connects first aperture array and the condenser lens with the second aperture array, which is necessary in order to generate a plurality of probing beamlets.
		The basis for concluding that the inventor regards the omitted matter above to be essential to the invention was found at paragraph [0085] of the applicant’s published specification, which describes using, first and second aperture arrays 172 and 121 together in order to generate a plurality of probing beamlets, wherein the second aperture array can only be found in source conversion unit 120.
The following list includes pertinent but not cited prior art, that may be applicable to the claims after the issues in the 112 rejection above have been addressed. See; for example, USPN 9,922,779; USPN 8,294,095; USPN 4,694,178; USPN 6,834,778 and USPN 7,906,761.

Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ
April 7, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881